Carlisle, J.
“Where the errors complained of in a bill of exceptions are, that the trial judge erred in overruling a demurrer to a motion to set aside a judgment previously rendered . . and in setting aside such judgment and opening . . [the] default, and the bill of exceptions fails to show that the case was ever tried in the trial court after the default was opened, or that any final judgment has ever been rendered in the case, such bill of exceptions is premature, and the Supreme Court is without jurisdiction to entertain it.” Bell v. Stewart, 116 Ga. 714 (43 S. E. 70). The present bill of exceptions comes squarely within the above-stated ruling in its exceptions and its failure to show that the case has been tried or other final judgment rendered, and must, upon motion, be dismissed as premature.

Writ oj error dismissed.

Gardner, P. J_, and Townsend, J., concur.